     Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 1 of 14 PageID #: 376




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION


DOUGIE LESTER, individually and on
behalf of all others similarly situated,

                       Plaintiff,

v.                                                          CIVIL ACTION NO. 5:17-cv-00740
                                                            Honorable Judge Irene C. Berger
MECHEL BLUESTONE, INC.,
And

               Defendants.


                             ORDER APPROVING FINAL SETTLEMENT

        Pending before this Court is Plaintiff’s Motion to Approve Final Settlement, (ECF Doc. #

58). The Parties came before the Court on January 16, 2019, to present their positions on the

Motion. For the reasons set forth herein, the Court APPROVES the final settlement and notice

thereof, in accordance with the terms stated in this Order, and ORDERS that the attorney fees and

costs are fair and reasonable and that the Plaintiff should be directed to issue notice to the class

members of their rights under this Order.

        I.     PROCEDURAL BACKGROUND

        On January 20, 2017, Mountain State Justice, Inc., filed this lawsuit on behalf of Dougie

Lester, seeking to recover damages under the WARN Act for the miners working at the Burke

Mountain Mine Complex in 2011-2012. On March 1, 2017, the Defendants filed a Motion to

Dismiss, arguing that the claim was subject to a two-year statute of limitations. Plaintiff opposed

that motion and argued a five-year statute of limitations applied to the claims and that Plaintiff’s

claims were therefore timely. On August 31, 2017, the Court denied the Motion to Dismiss and

found that the claim was subject to a five-year statute of limitations and could move forward

                                                    3
   Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 2 of 14 PageID #: 377



towards trial. (ECF Doc. # 18.)

       On April 24, 2018, the Parties mediated this matter, reached a resolution regarding the

Motion to Amend, but were unsuccessful in reaching a class resolution. (ECF Doc. # 39.) On June

6, 2018, this Court certified this matter as a class action pursuant to Federal Rule of Civil Procedure

23(b)(3). (ECF Doc. # 49.)

         On July 12, 2018, the Parties reached a Mediation Agreement to resolve this litigation

comprehensively. (ECF Doc. # 52, 61-1.) On October 12, 2018, this Court preliminarily approved

the settlement and scheduled the matter for a fairness hearing on January 16, 2019. (ECF Doc. #

59.) Pursuant to that order of October 12, 2018, the Plaintiff, by counsel, issued class notice of the

fairness hearing by U.S. Mail and by publication to Workforce West Virginia. Class Counsel

reviewed claims and inquiries from putative class members to confirm five additional class

members during that period, for a total of eighty-nine (89) agreed class members who were

tendered to the Court by the Parties at the fairness hearing. (Ex. A) (Final Class List)

        At the hearing on January 16, 2019, the Court heard the positions of the parties and finally

approved the proposed settlement as follows:

        (a)       The Defendants agreed to pay $1,000,000.00 in three equal installments no later
than: August 31, 2019, February 28, 2020, and April 30, 2020, and any applicable late penalties for
days that the payments may be late.
        (b)      The Class Counsel is to receive attorney’s fees of fifteen percent (15%) of the
$1,000,000.00 payment, equating to $150,000.00.
        (c)      The Parties agreed that there are eighty-nine class members, providing $9,550.56 per
class member.
         (d)      The Defendants agreed to pay to the class representative the sum of $10,000 due
       by September 10, 2018, and any applicable late penalties for days that the payment was late.
        (e)      The Defendants agreed to pay a class administration fee to Mountain State Justice
of $30,000.00 due by September 10, 2018, in order to cover the costs of the administration of the
claims, verification of class members, and management of class notice, and any applicable late
penalties for days that the payment was late.
        (f)      The Defendants agreed to pay a penalty of One Thousand Dollars ($1,000.00) per
day for each day that they are late in making payment to the class counsel, the class representatives,
or to the class itself, with the right of a fifteen (15) day grace period. Should a payment be late and
not cured within 15 days of the due date, then the penalty of One Thousand Dollars ($1,000.00) for

                                                      4
   Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 3 of 14 PageID #: 378



each such late payment will be retroactive to the original due date of the payment.
        (g)     The Defendants did not make the initial payments to the class representative and
class counsel as required under the Agreement. Therefore, the Defendants agreed to pay the late
fees to class representative and class counsel in full by March 15, 2019.
        (h)     The Defendants have entered a Judgment Order for the amounts that they have to
pay under this settlement.
        (i)     Any unclaimed portion of the settlement proceeds will be distributed to a charitable
or public program in McDowell County, West Virginia.

       II.     LEGAL STANDARD

       Rule 23(e) governs the compromise and settlement of class action matters. When a

proposed class settlement is reached, it must be submitted to the court for approval. In addition,

class members must be notified of the proposed settlement, so that members have the opportunity

to object to the settlement in a scheduled hearing. “A class action shall not be dismissed or

compromised without the approval of the court, and notice of the proposed dismissal or

compromise shall be given to all members of the class in such manner as the court directs.” Fed.

R. Civ. P. 23(e).

       III.    ANALYSIS

       Fed. R. Civ. P. 23(e) requires a court to independently and objectively analyze the evidence

and circumstances before it in order to determine whether a proposed class settlement is in the best

interest of those whose claims will be extinguished. In re General Motors Corp. Pick-up Truck

Fuel Tank Products Liability Litigation, 55 F.3d 768, 31 Fed. R. Serv. 3d 845 (3d Cir. 1995); Air

Line Stewards and Stewardesses Ass’n, Local 550, TWU, AFL-CIO v. American Airlines, Inc., 763

F.2d 875 (7th Cir. 1985); cf. 2 Newberg & Conte on Class Actions § 11.41 at 11-88 to 11-89.

       “Under Rule 23(e) the district court acts as a fiduciary who must serve as a guardian of the

rights of absent class members. [T]he court cannot accept a settlement that the proponents have

not shown to be fair, reasonable and adequate.” Grunin v. International House of Pancakes, 513

F.2d 114, 123 (8th Cir.) (emphasis added) cert. denied, 423 U.S. 864 (1975); Malchman v. Davis,

                                                    5
   Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 4 of 14 PageID #: 379




706 F.2d 426, 433 (2d Cir.1983); Sala v. National RR Passenger Corp., 721 F. Supp. 80 (E.D. Pa.

1989); see also Piambino v. Bailey, 610 F.2d 1306, 1327 (5th Cir. 1980) cert. denied, 449 U.S.

1011 (1980).

       The U.S. Supreme Court has noted with reference to court approval of class action

settlements:

       Courts judge the fairness of a proposed compromise by weighing the plaintiff’s
       likelihood of success on the merits against the amount and form of the relief offered
       in the settlement. See Protective Committee for Independent Stockholders of TMT
       Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424-25, 88 S. Ct. 1157 [(1968)].
       They do not decide the merits of the case or resolve unsettled legal questions.

Carson v. American Brands, Inc., 450 U.S. 79, 88 n.14 (1981).

       A. Approval of the settlement. The parties have tendered an agreement that provides

Class members with $9,550.56 each, a value reasonably approximating the statutory penalty under

the WARN Act, equivalent in value to two months of wages. The Court finds that the settlement

affords class members with access to substantial value in exchange for the compromise of their

claims and is consequently in the best interest of those whose claims will be extinguished. In re

General Motors Corp. Pick-up Truck Fuel Tank Products Liability Litigation, 55 F.3d 768, 31

Fed. R. Serv. 3d 845 (3d Cir. 1995); Air Line Stewards and Stewardesses Ass’n, Local 550, TWU,

AFL-CIO v. American Airlines, Inc., 763 F.2d 875 (7th Cir. 1985); cf. 2 Newberg & Conte on Class

Actions § 11.41 at 11-88 to 11-89.

       At the hearing on January 16, 2019, Class Counsel tendered an unrefuted proffer that the

settlement was the result of arm’s-length negotiations before the Honorable Omar Aboulhosn,

United States Magistrate Judge. The Court has reviewed the record of the Plaintiff’s issuance of

three sets of discovery requests, (ECF Doc. # 8, 25, 50), the Defendants’ productions of evidence

in response thereto, Plaintiff’s conduct of depositions (ECF Doc. # 27, 30), and the substantial

evidence that the Plaintiff produced through investigation and filed in support of the Motion to
                                                 6
   Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 5 of 14 PageID #: 380



Certify Class. (ECF Doc. #40.) After careful consideration, the Court finds that sufficient discovery

was undertaken and/or investigation completed to enable counsel and the Court to act intelligently.

The Court finds that the proponents of the settlement are adequately experienced in litigating and

resolving WARN Act claims based on the four class actions under the WARN Act that the class

counsel have litigated and settled before this Court in the Southern District of West Virginia. The

Court further finds that no potential class members nor others have objected or presented a dispute

regarding the settlement.

        As to the merits of the case, the Court finds that the Burke Mountain Mine Complex at

issue in this case is a contiguous area joined together by permitted haulroads that are used for

common operational purposes of moving coal from the point of extraction through the on-site

beneficiation or preparation procedures. The Court finds that Defendants were a joint or single

employer in this matter because they acted concertedly to order and carry out the layoff.

        As to the period for payment under the settlement, the Court notes some concern with the

protracted duration of the time period for payment of the common fund. However, because the

parties have agreed that the Defendants will pay a late penalty of $1,000.00 per day for each day

that each payment is late to either the class representative, class counsel, or common fund, the

Court is satisfied at this time that the settlement agreement includes provisions sufficient to ensure

the protection of the interests of the class.

        For the reasons set forth herein, the Court FINDS that the settlement is supported by the

apparent strength of the case and that the value and terms of the settlement are fair, reasonable and




                                                     7
   Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 6 of 14 PageID #: 381




adequate when weighing the uncertainties involved in litigation and defending a judgment, against

the amount and form of the relief offered in the settlement.

       B. Notice of final settlement. The Plaintiff has proposed to direct notice in a reasonable

manner to all class members. The Plaintiff proposes to provide direct written notice by U.S. Mail

to the known addresses of each class member. The Plaintiff previously issued an initial Notice of

Class Action Settlement by U.S. Mail to eighty-four potential class members and by publication

to interested stakeholders through WORKFORCE West Virginia Region I. No class members

opted out in response to that notice.

       Upon final approval of the settlement by this Court, the Plaintiff shall issue a second class

notice stating the number of verified class members, the minimum per-capita award for each

member (which may be subject to enhancement if Defendants accrue late penalties in accordance

with the Mediation Agreement), the installments by which that award is to be paid under the

Mediated Settlement Agreement, and the procedures by which class members may claim the award

monies.

       Plaintiff and Defendants have ascertained by agreement a list of eighty-nine (89) class

members covered by the settlement and to whom notice shall be directed through best efforts by

Class Counsel. (Ex. A) (Class List). Class Counsel represents that they have made substantial

efforts throughout the course of this litigation to maintain a current list of mailing addresses and

telephone numbers of class members in order to ensure the efficacy of notice.

       These methods of notice satisfy the “best notice practicable under the circumstances” and

conform to the due process requirements for class members who are unknown or who do not

receive actual notice. See In re Serzone Products Liability Litigation, 231 F.R.D. 221 (S.D.W. Va.

2005); see also Long v. Nationstar Mortgage, LLC, 2016 WL 1229107 (S.D.W. Va. March 28,



                                                    8
   Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 7 of 14 PageID #: 382




2016). The Court therefore approves the revised Final Notice of Settlement that is attached to the

Plaintiff’s proposed Order and approves its completion and issuance by Class Counsel. (Ex. B)

(Final Notice of Class Action Settlement and Claims Process).

       C. Attorneys’ fees and costs are reasonable. When a proposed class settlement would

create a “common fund” to be distributed for the benefit of the class members, the presiding court

may approve reasonable attorney’s fees from the common fund. Boeing Co. v. Van Gemert, 444

U.S. 472, 478 (1980) (explaining the common fund doctrine); see Fed. R. Civ. P. 23(h) (authorizing

the award of reasonable attorneys’ fees in class actions). Courts have increasingly favored the

percentage method for calculating attorney’s fees in common fund cases. See Kay Co.

v. Equitable Prod. Co., 749 F. Supp. 2d 455, 462 (S.D.W. Va. 2010) (collecting authorities); cf.

Muhammad v. Nat’l City Mortgage, Inc., Civil Action No. 2:07-cv-0423, 2008 WL 5377783, at

*7 (S.D.W. Va. Dec. 19, 2008) (Copenhaver, J.).

       In order to determine the reasonableness of the attorney’s fee for Class Counsel in this case,

the Court considered the following factors commonly used by courts in evaluating a fee for class

counsel as a percentage of a common fund: (1) the results obtained for the class, (2) the quality,

skill, and efficiency of the attorneys involved, (3) the complexity and duration of the case, (4) the

risk of nonpayment, (5) awards in similar cases, (6) objections, and (7) public policy. See generally

Kay Co., 749 F. Supp. 2d at 464 (citing Jones v. Dominion Resources Servs., Inc., 601 F. Supp. 2d

756, 760 (S.D.W. Va. 2009); In re Cendant, 243 F.3d 722, 733 (3d Cir.2001); Goldberger v.

Integrated Resources, Inc., 209 F.3d 43, 50 (2d Cir.2000); Ramey v. Cincinnati Enquirer, Inc., 508

F.2d 1188, 1196 (6th Cir.1974); see also Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 (4th Cir.

1978) (adopting similar factors for consideration under the lodestar method).




                                                     9
   Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 8 of 14 PageID #: 383




         The Court FINDS that the following factors all weigh in favor of the reasonableness of the

requested fee award: the significant benefit obtained for the class; the quality, skill and efficiency

of Class Counsel; awards in similar cases; the absence of objections to the award; the high risk of

non-payment; and public policy. Balancing all of these factors, the Court FINDS that a fee award

in the amount of 15% of the final common fund is a reasonable fee for Class Counsel’s work in

this case – and in fact it is substantially lower than the reasonable fee customarily charged in similar

cases.

         (1)    Results Obtained for the Class.

         The Court notes that the result of $9,550.56 for each of eighty-nine (89) class members is

a substantial award that approximates the full value of each individual claim. The parties mediated

at arms’ length via an independent mediator, the Honorable Judge Omar Aboulhosn, on July 12,

2018. (ECF Doc. # 52, 61-1). The Plaintiff completed three rounds of formal, written discovery to

verify the identities of the parties, as well as deposition discovery. (ECF Doc. # 8, 25, 27, 30, 50).

The terms of the Mediated Settlement Agreement are fair insofar as they provide the class members

with nearly two full months of straight-time wages, which approximates the amount to which the

class members would be entitled if they succeeded on the merits at trial.

         The dollar amount of the award for each eligible class member is calculated based on the

following. The parties determined that there were eighty-nine (89) class members. The common

fund after attorney fees was determined to be $850,000.00, and when divided by 89 class members,

equals $9,550.56 per person. This per capita amount may be enhanced in the event that the

Defendants are late on payments to the class members under the settlement. Any late penalties

accruing under the Mediation Agreement will be apportioned to the intended recipients of the late

payments.



                                                      10
   Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 9 of 14 PageID #: 384




       Should the case have proceeded to trial, the class might have recovered not only their

straight-time wages for two months, but also could possibly have recovered a representative

amount of overtime wages and damages to cover the amount of benefits that the class members

were denied as the result of the unnoticed termination of benefits that occurred in this case. (ECF

Doc. # 58 at 4.) The Court FINDS that Class Counsel have thus obtained a settlement that provides

a significant and valuable benefit for the class that weighs in favor of the proposed fee.

       (2)     Quality, Skill, and Efficiency of the Attorneys Involved.

       The Court notes that Class Counsel have successfully settled two prior WARN Act cases

against Bluestone Industries or its affiliated entities, and thus had developed a body of knowledge

about not only the law, but about the people and facts involved in the instant case, which enabled

counsel to defeat the Motion to Dismiss, to argue successfully for class certification, and to secure

a prompt and favorable settlement representing robust value for the class members. The settlement

was secured on the very month following the issuance of the class certification order in this case.

(ECF Doc. # 49, 52.) Accordingly, the Court FINDS that Class Counsel have demonstrated

quality, skill, and efficiency in their prosecution of this matter that weighs in favor of the proposed

fee.

       (3)     Complexity and Duration of the Litigation.

       The litigation has extended for a period of over two years. The Court notes that the Class

Counsel’s familiarity with the WARN Act, and class action litigation generally, enabled them to

adroitly navigate the complex facts and legal issues entailed in demonstrating the statutory

elements of WARN Act liability and briefing the issues on the Motion to Dismiss. Accordingly,

the Court FINDS that the complexity and duration of the litigation weigh in favor of the proposed

fee.



                                                      11
   Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 10 of 14 PageID #: 385



        (4)     Risk of Non-Payment without Litigation.

        Courts consider the relative risk involved in litigating the specific matter compared to the

general risks incurred by attorneys taking on class actions on a contingency basis. See In re

Cardinal Health, 528 F. Supp. 2d at 766. The risk undertaken by class counsel is measured by,

among other things, the presence of government action preceding the suit, the ease of proving

claims and damages, and, if the case resulted in settlement, the relative speed at which the case

was settled. See In re Merrill Lynch, 249 F.R.D. at 139–40; In re Cardinal Health, 528 F. Supp.

2d at 766 (finding that class counsel faced “less risk than in other securities cases because it

piggybacked on the success of a prior SEC investigation” and because the defendant had conceded

some liability); id. (finding that class counsel faced lower risk because public events precipitated

the litigation); Strang, 890 F. Supp. at 503 (finding that risks to plaintiffs’ counsel were minimized

by early settlement and reducing the percentage award from 30% to 25% of the Settlement Fund

accordingly); see also Loudermilk Servs., Inc. v. Marathon Petroleum Co., LLC, 623 F. Supp. 2d

713, 721–23 (S.D.W. Va. May 7, 2009) (Chambers, J.) (discussing how the parties’ own evaluation

of the risks and values of the case and both parties’ high incentives towards settlement tend to limit

the risk of litigation).

        Here, the Court FINDS that there was pronounced risk for the Class Counsel and class

members, weighing in favor of the proposed fee, due to the lapse of time since the event giving

rise to the liability, the complete lack of enforcement of the WARN Act notice period by the U.S.

Department of Labor, and the inherent risks in collecting large judgments.




                                                     12
  Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 11 of 14 PageID #: 386




       (5)     Awards in Similar Cases.

       “Attorney fees awarded under the percentage method are often between 25% and 30% of

the fund.” MANUAL FOR COMPLEX LITIGATION (4TH) § 14.121 at 188. The Court is not bound by

such customary or “benchmark” fees. See Third Circuit Task Force Report, 208 F.R.D. at 355 (“In

setting a percentage fee, the court should avoid rigid adherence to a ‘benchmark.’”). “[A] district

court may not rely on a formulaic application of the appropriate range in awarding fees but must

consider the relevant circumstances of the particular case.” In re Cendant, 243 F.3d at 736. A study

in the Journal of Empirical Legal Studies demonstrated a strong inverse relationship between class

recovery size and attorney’s fees. Theodore Eisenberg & Geoffrey P. Miller, Attorney Fees and

Expenses in Class Action Settlements: 1993–2008, 7 J. Emp. L. Studies 248 (June 2010). Eisenberg

and Miller ascertained that the mean attorney’s fee percentage award from 1993–2008 in

employment-related class action cases was twenty-seven percent (27%) and in ERISA-related

class action cases was twenty-three percent (23%). Id. at 261; cf. Table 5. The Court FINDS that

the awards in similar cases are customarily more generous than the 15% sought by the Class

Counsel here, and thus this factor weighs in favor of the reasonableness of the fee.

       (6)     Objections.

       As noted above, no potential class member has objected or presented a dispute regarding the

settlement. The Court accordingly FINDS that the absence of objections weighs in favor of the proposed fee.

       (7)     Public policy.

       The statement of legislative purpose contained in the chapeau to the WARN Act sets forth

the public policy underpinning the statute: “[t]o require advance notification of plant closings and

mass layoffs, and for other purposes.” 102 Stat. 890, Pub. L. 100-379. The Court FINDS that the

public policy contained within the WARN Act supports the award of the proposed percentage fee



                                                    13
   Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 12 of 14 PageID #: 387




to ensure that counsel is compensated for their efforts that extended beyond the hours immediately

expended on this lawsuit.

       D. Fees for the Class Representative and Class Counsel are reasonable.

       Class representative fees are routinely approved in class actions to “encourage socially

beneficial litigation by compensating named plaintiffs for their expenses on travel and other

incidental costs, as well as their personal time spent advancing the litigation on behalf of the class

and for any personal risk they undertook.” Muhammad, 2008 WL 5377783, at *9. By way of

further explanation, in In re Lorazepam & Clorazepate Antitrust Litigation, 205 F.R.D. 369, 400

(D.D.C.2002), the court approved $25,000 to each of three class representatives. Here, the Court

observes that the class representative expressed commendable courage by placing his name on a

major lawsuit against a powerful group of Defendants, and participated throughout the litigation by

providing documents and attending hearings. Accordingly, the Court FINDS that the fee of

$10,000.00 for the class representative, as supplemented with any late penalties due to the class

representative, are reasonable and thus approved. Similarly, the Court FINDS that the class

administration fee of $30,000.00, as supplemented with any late penalties due to the class

administrator, for the substantial work of managing the notice and distribution of settlements to a

class of 89 miners is reasonable, is agreeable to the Defendants, and is thus approved.


                                               CONCLUSION

       WHEREFORE, for the foregoing reasons, the Court ORDERS that the Final Settlement

be APPROVED, the Notice of Class Action Settlement be APPROVED for distribution, and this

matter be TERMINATED for administration of the settlement.




                                                     14
    Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 13 of 14 PageID #: 388




        The Court further ORDERS that this matter be DISMISSED from the Court's docket and that all

motions pending at the time of this Order be TERMINATED AS MOOT.

      The Court DIRECTS the Clerk of this Court to send a copy of this Order to any unrepresented party and to all

counsel of record.


                                                       ENTERED: March 7, 2019




                                                       15
   Case 5:17-cv-00740 Document 63 Filed 03/07/19 Page 14 of 14 PageID #: 389




Prepared by:

/s/ Samuel B. Petsonk
Samuel B. Petsonk (WVSB # 12418)
Bren J. Pomponio (WVSB # 7774)
Mountain State Justice, Inc.
223 Prince Street, Beckley, WV 25801
Phone: (681) 207-7510
Fax: (681) 207-7513
Email: sam@msjlaw.org
bren@msjlaw.org




                                         16
